DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,013 in view of Gupta (US 9317213)  
	Patent 10445013 does not recite the limitations related to predetermined intervals, first interval and second interval, but these limitaitons would have been obvious to one of ordinary skill in the art in view of Gupta  (e.g., Equally-sized initial portions of data are stored in a data block along with the generated metadata in fixed-size data storage area 660; equally-sized initial portion 684a and metadata the size of 684b are stored in data block 694, equally-sized initial portion 686a and metadata the size of 686b are stored in data block 696, and equally-sized initial portion 688a and metadata the size of 688b are stored in data block 698, col 16:29-47 Fig. 6B).  It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the method for storing data as disclosed by Gupta, providing the benefit of efficient storage of variable-sized data objects in a data store (see Gupta, title, col 2:66-67).  
	
	Claims 2-9, 11-18 are rejected based on dependency from claims 1 and 10.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 9317213) and in view of Gorobets (US 20120017038)

Claim 1.    Gupta discloses A method of storing data (e.g., efficiently storing variably-sized data objects are disclosed.  A data store, such as data storage for a database or a storage node of a distributed storage system may, in some embodiments, store data objects at a data store, col 2:65-col 3:5; data object 650 that is to be stored, col 16:23-28), comprising:

obtaining a data block (e.g., data object to be stored, col 16:23-28);
splitting the data block into at least a first portion and a second portion (e.g., data store may be divided into initial equally-sized portions, col 16:25-47 Fig. 6B); and 
storing the data block in a storage space having boundaries at predetermined intervals, including placing the first portion in a first interval of the predetermined intervals and placing the second portion in a second interval of the predetermined intervals (e.g., Equally-sized initial portions of data are stored in a data block along with the generated metadata in fixed-size data storage area 660; equally-sized initial portion 684a and metadata the size of 684b are stored in data block 694, equally-sized initial portion 686a and metadata the size of 686b are stored in data block 696, and equally-sized initial portion 688a and metadata the size of 688b are stored in data block 698, col 16:29-47 Fig. 6B).

Gupta does not disclose, but Gorobets
	the first interval having a padding block stored between a boundary of the first interval and the first portion (e.g.,  metablock is a group of physical sectors S.sub.0, .  . . , S.sub.N-1 that 
that follow logically from the last programmed logical unit, 0024;  FIG. 24A illustrates the sequential update with plane alignment and padding, para 0378; the gap of the unused 1.sup.st plane in MP.sub.0' is being padded with a current version of the logical sector LS4 that precedes LS5 in the metapage of the original block, 0379; FIG. 24C illustrates the chaotic update example of FIG. 23B with plane alignment and padding, para 0387).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018).

Claim 2.    Gupta does not disclose, but Gorobets
	
	wherein a garbage collection tracking unit performs garbage collection on a per-interval basis of the pre-determined intervals (e.g., Each physical group (metablock) is erasable as a unit and can be used to store a logical group of data, para 0018; a garbage collection is performed to 

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018).

Claim 3.    Gupta does not disclose, but Gorobets
wherein the garbage tracking unit performs the garbage collection on garbage data associated with one or more objects, or fragments thereof, in the data block that are deleted or overwritten (e.g., FIG. 4 illustrates the alignment of a metablock with structures in physical memory.  Flash memory comprises blocks of memory cells which are erasable together as a unit, 0127, 0128).
	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018).


Claim 4.    Gupta discloses wherein splitting the data block is performed in response to a comparison of a size of the data block with a size of the garbage collection tracking unit (e.g., garbage collection may be performed for those data blocks storing data for the variably-size data storage area, 420, col 14:23-30; data object is divided into one or more equally-sized portions and a remainder, as indicated at 520.  The equally-sized portions of the data object may each equal the minimum write size of the data store, col 14:65-67 Fig. 5).	

Claim 5.    Gupta does not disclose, but Gorobets
	 further comprising generating identical metadata for the first and second portions of the data block, the garbage tracking unit tracking the first and second portions of the data block based upon the identical metadata (e.g., all versions of a logical unit are maintained in the same plane with the same offsets as the original so that in a garbage collection operation, the latest version of the logical unit need not be retrieved from a different plane, a logical unit from each plane could be read out in parallel 0025).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018), this scheme reduces the time for consolidation of a chaotic block by allowing on-plane rearrangement of the latest versions of the logical units of a logical group and avoiding having to gather the latest versions from different memory planes (0026).

Claim 6.    Gupta does not disclose, but Gorobets 
	wherein when storing the data block, the method further comprises placing, on one side of the boundary, an entire length of one of the padding block, the first portion of the data block, and the second portion of the data block (e.g., padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit, para 0024).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see 

Claim 7.    Gupta does not disclose, but Gorobets wherein 
	wherein when storing the data block, the method further comprises extending one of the padding block, the first portion of the data block, and the second portion of the data block up to, but not beyond, the boundary (e.g., any intervening gaps from the last programmed 
memory unit to the next available plane-aligned memory unit are padded.  padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit, para 0024).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018), this scheme reduces the time for consolidation of a chaotic block by allowing on-plane rearrangement of the latest versions of the logical units of a logical group and avoiding having to gather the latest versions from different memory planes (0026).

Claim 8.    Gupta does not disclose, but Gorobets wherein 
	wherein storing the data block includes placing a third portion of the data block in a third interval of the predetermined intervals and placing a fourth portion of the data block in a fourth interval of the predetermined intervals, the third interval having a first particular padding block stored between a boundary of the third interval and the third portion (e.g., each block, such as MB.sub.0 can be regarded as partitioned into metapages MP.sub.0, MP.sub.1, .  . . , with each metapage, such as MP.sub.0 containing four sectors such as LS0, LS1, LS2 and LS3, 

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018), this scheme reduces the time for consolidation of a chaotic block by allowing on-plane rearrangement of the latest versions of the logical units of a logical group and avoiding having to gather the latest versions from different memory planes (0026).

Claim 9.    Gupta does not disclose, but Gorobets wherein 
	wherein storing the data block further includes placing a fifth portion of the data block in a fifth interval of the predetermined intervals and placing a sixth portion of the data block in a sixth interval of the predetermined intervals, the fifth interval having a second particular padding block stored between a boundary of the boundaries of the fifth interval and the fifth portion (e.g., host write operation #1, the data in the logical sectors LS5-LS8 are being updated.  The updated data as LS5'-LS8' are recorded in a newly allocated dedicated update block, para 0145 Fig. 7A).
	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018), this scheme reduces the time for consolidation of a chaotic block by allowing on-plane rearrangement of the latest versions of the logical units of a logical group and avoiding having to gather the latest versions from different memory planes (0026).

Claim 10.    Gupta discloses

obtain a data block (e.g., data object to be stored, col 16:23-28);
split the data block into at least a first portion and a second portion (e.g., data store may be divided into initial equally-sized portions, col 16:25-47 Fig. 6B); and
 store the data block in a storage space having boundaries at predetermined intervals, including placing the first portion in a first interval of the predetermined intervals and placing the second portion in a second interval of the predetermined intervals (e.g., Equally-sized initial portions of data are stored in a data block in fixed-size data storage area 660; equally-sized initial portion 684a and metadata the size of 684b are stored in data block 694, equally-sized initial portion 686a and metadata the size of 686b are stored in data block 696, and equally-sized initial portion 688a and metadata the size of 688b are stored in data block 698, col 16:29-47 Fig. 6B)..

Gupta does not disclose, but Gorobets
	the first interval having a padding block stored between a boundary of the first interval and the first portion  (e.g.,  metablock is a group of physical sectors S.sub.0, .  . . , S.sub.N-1 that are erasable together, para 0118 Fig. 2; any intervening gaps from the last programmed memory unit to the next available plane-aligned memory unit are.  The padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit, para 0024, para 0356; padding, Fig. 24C ).  Gorobets discloses any intervening gaps from the last programmed memory unit to the next available plane-aligned memory unit are padded accordingly with the current versions of logical units.  The padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit (0024).  Gorobets disclcoses last programmed memory unit to the next available plane-aligned memory unit, … current versions of the logical units 



	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, providing the benefit of high capacity and high performance memory where memory is organized in groups (metablocks) and is erasable as a unit and is used to store logical group of data to support logical groups being updated concurrently (see Grorbets, 0018).

Claim 11 is rejected for reasons similar to claim 2 (see above).
Claim 12 is rejected for reasons similar to claim 3 (see above).
Claim 13 is rejected for reasons similar to claim 4 (see above).
Claim 14 is rejected for reasons similar to claim 5 (see above).
Claim 15 is rejected for reasons similar to claim 6 (see above).
Claim 16 is rejected for reasons similar to claim 7 (see above).
Claim 17 is rejected for reasons similar to claim 8 (see above).
Claim 18 is rejected for reasons similar to claim 9 (see above).

Claim 19.    Gupta discloses A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized system, cause the control circuitry to perform a method of storing data (e.g., distributed storage system 310 for storage, Fig. 3, col 11:62-67), the method comprising: 
obtaining a data block (e.g., data object to be stored, col 16:23-28);;
splitting the data block into at least a first portion and a second portion  (e.g., data store may be divided into initial equally-sized portions, col 16:25-47 Fig. 6B); and 


Gupta does not disclose, but Gorobets
	the first interval having a padding block stored between a boundary of the first interval and the first portion (e.g.,  metablock is a group of physical sectors S.sub.0, .  . . , S.sub.N-1 that are erasable together, para 0118 Fig. 2; any intervening gaps from the last programmed memory unit to the next available plane-aligned memory unit are.  The padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit, para 0024, para 0356; padding, Fig. 24C ).  Gorobets discloses any intervening gaps from the last programmed memory unit to the next available plane-aligned memory unit are padded accordingly with the current versions of logical units.  The padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit (0024).  Gorobets disclcoses last programmed memory unit to the next available plane-aligned memory unit, … current versions of the logical units 
that follow logically from the last programmed logical unit, 0024;  FIG. 24A illustrates the sequential update with plane alignment and padding, para 0378; the gap of the unused 1.sup.st plane in MP.sub.0' is being padded with a current version of the logical sector LS4 that precedes LS5 in the metapage of the original block, 0379; FIG. 24C illustrates the chaotic update example of FIG. 23B with plane alignment and padding, para 0387).

.

8.	Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 9317213) and in view of Gorobets (US 20120017038), and further in view of Mark (US 20110055178)

Claim 20.    Gupta in view of Gorobets does not disclose, but Mark discloses 
wherein the padding block stored between the boundary of the first interval and the first portion includes a checksum of the padding block (e.g., each metadata element can include a four byte cyclic redundancy check (CRC), error detecting code or checksum for the corresponding data block, 0088).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, with Mark, providing the benefit of receiving data slices and manipulating data slices to produce a data file sufficient to store a total number of bytes (see Mark, 0085, 0086) with a metadata file structure that indicates properties of the corresponding data block (0087) to pack data with predetermined bit pattern as necessary (0095).


Claim 21.    Gupta in view of Gorobets does not disclose, but Mark discloses 
wherein the padding block includes a header and a body, and wherein the checksum provides validation of both the header and the body of the padding block (e.g., each metadata element can include a four byte cyclic redundancy check (CRC), error detecting code or other checksum for the corresponding data block (e.g., to verify integrity , para 0088; the metadata file 214 can 

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, with Mark, providing the benefit of receiving data slices and manipulating data slices to produce a data file sufficient to store a total number of bytes (see Mark, 0085, 0086) with a metadata file structure that indicates properties of the corresponding data block (0087) to pack data with predetermined bit pattern as necessary (0095).


8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 9317213) and in view of Gorobets (US 20120017038), and further in view of Mark (US 20110055178) and Vishniac (US 20140258650)


Claim 22.    Gupta in view of Gorobets does not disclose, but Mark discloses 

wherein the padding block further includes a footer (e.g., metadata file 214 can include a header, footer, para 0091).

and wherein the body of the padding block is zero (e.g., The data block generator 202 can pad out (e.g., filling in with one's, zeroes, 0090), wherein the header of the padding block indicates a size of the padding block (e.g., header …  the number of padding bits P, para 0091).

	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, with Mark, providing the benefit of receiving data slices and manipulating data slices to produce a data file sufficient to store a total number of bytes (see Mark, 0085, 0086) with a metadata file structure that indicates properties of the corresponding data block (0087) to pack data with predetermined bit pattern as necessary (0095).

Gupta in view of Gorobets in view of Mark does not disclose, but Vishnaic discloses 
that stores the checksum (e.g., footer 206 includes an error-detecting code, para 0092).
	
	It would have been obvious to one of ordinary skill  in the art prior to the filing date of the claimed invention to modify the storing of variable-sized data objects in a data store as disclosed by Gupta with Gorobets, with Mark, with Vishnaic, providing the benefit of a set of data operations for managing data stored in the data storage system (see Vishnaic, 0083) and to provide flexibility in the way that data can be Retrieved (0087), and data block can be written into the address space with the appropriate gaps (0102).


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
For claims 1 and 10 and 19, Applicant argue that the cited references do not disclose the first interval having a padding block stored between a boundary of the first interval and the first portion.  The Office disagrees. 
	Gorobets renders this limitation as obvious.   Gorobets discloses any intervening gaps from the last programmed memory unit to the next available plane-aligned memory unit are padded accordingly with the current versions of logical units.  The padding is accomplished by filling in a gap with current versions of the logical units that follow logically from the last programmed logical unit, and with current versions of the logical units that precede logically from the logical unit stored in the next available plane-aligned memory unit (0024).

	Applicant argues that Gorobets does not disclose using any separate block for padding, however Applicant is arguing limitations that are not recited in the claims.  Applicant admits that Gorobets discloses padding of gaps between memory units.


Applicant’s arguments for Claims 2-9, 11-18 are based on dependency from claims 1 and 10, addressed above.

New claims are rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135